                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In Re                                              Case No.   12-cv-01352-EMC
                                                                                            Case No.   12-cv-05094-EMC
                                   8     STEVEN DEAN PARKS,                                 Case No.   12-cv-06018-EMC
                                   9                    Plaintiff.                          Case No.   12-cv-06140-EMC
                                                                                            Case No.   13-cv-02489-EMC
                                  10                                                        Case No.   13-cv-04048-EMC
                                                                                            Case No.   13-cv-05215-EMC
                                  11
                                                                                            ORDER DENYING MOTION TO
                                  12                                                        VACATE FILING FEE OBLIGATIONS
Northern District of California
 United States District Court




                                  13

                                  14          Steven Dean Parks, an inmate at San Quentin State Prison, filed the seven listed civil cases

                                  15   and applied in each to proceed in forma pauperis. His in forma pauperis applications were

                                  16   granted several years ago, and he was put on the payment schedule required by 28 U.S.C. §

                                  17   1915(b). One of the features of the payment schedule is that the prisoner is “required to make

                                  18   monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

                                  19   account.” Id. at § 1915(b)(2). The cases have long been closed, but the filing fee obligations live

                                  20   on.

                                  21          Mr. Parks now moves to vacate the filing fee obligation in each of the listed cases. He

                                  22   urges that he never agreed to have 100% of his inmate trust account funds taken and therefore (in

                                  23   his view) taking the funds is a breach of contract and theft. See Docket No. 41 in Case No. 12-cv-

                                  24   1352. An inmate trust account statement attached as an exhibit to his motion shows that Mr. Parks

                                  25   received a $40.00 deposit in his inmate trust account in September, whereupon five $8.00

                                  26   “encumbrances” were put on the account. Id. at 5. Mr. Parks indicates that each encumbrance was

                                  27   used to reduce a filing fee in a case. Thus, of the $40.00 deposit credited to the account, 20% (or

                                  28   $8.00) was deducted to pay a filing fee – and that this was done five times to be applied to the
                                   1   filing fees in five different cases he had filed.

                                   2           Mr. Parks is not entitled to have the filing fee obligation vacated in any of the cases. As a

                                   3   result of the fact that Mr. Parks filed a lot of cases, he owes a lot of filing fees. The withdrawal of

                                   4   20% of the income credited to the prisoner’s account is required by 28 U.S.C. § 1915(b)(2), which

                                   5   provides that the prisoner is “required to make monthly payments of 20 percent of the preceding

                                   6   month’s income credited to the prisoner’s account.” Mr. Parks’ obligation exists because of the

                                   7   statute; thus, the taking of funds from his account does not amount to a theft or a breach of

                                   8   contract. Insofar as he is attempting to urge that prison officials should only take a total of 20%

                                   9   each month of the deposits so that he only has to pay off the obligation for one filing fee at a time,

                                  10   the argument fails because the Supreme Court has specifically rejected that interpretation of the

                                  11   statute. “[Section] 1915(b)(2) calls for simultaneous, not sequential recoupment of multiple filing

                                  12   fees.” Bruce v. Samuels, 136 S. Ct. 627, 631 (2016); see also id. at 631, 633 (rejecting argument
Northern District of California
 United States District Court




                                  13   that the possibility that an inmate’s “account might be reduced to zero upon his filing or joining a

                                  14   fifth case” shows that only 20% in total can be withdrawn in a month). In other words, prison

                                  15   officials are allowed to withdraw 20% for each case filed in forma pauperis until the obligation for

                                  16   that case is satisfied. Mr. Parks’ motion to vacate the filing fee obligations is DENIED. Docket

                                  17   No. 41 in Case No. 12-cv-1352; Docket No. 41 in Case No. 12-cv-5094; Docket No. 16 in Case

                                  18   No. 12-cv-6018; Docket No. 19 in Case No. 12-cv-6140; Docket No. 14 in Case No. 13-cv-2489;

                                  19   Docket No. 29 in Case No. 13-cv-4048; and Docket No. 9. in Case No. 13-cv-5215.

                                  20

                                  21           IT IS SO ORDERED.

                                  22

                                  23   Dated: November 26, 2019

                                  24

                                  25                                                       ______________________________________
                                                                                            EDWARD M. CHEN
                                  26                                                        United States District Judge
                                  27

                                  28
                                                                                           2
